Name: Commission Regulation (EEC) No 2482/92 of 27 August 1992 amending Regulation (EEC) No 1641/91 as regards certain coefficients to be applied to the monetary compensatory amounts for milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 92 Official Journal of the European Communities No L 253/41 COMMISSION REGULATION (EEC) No 2482/92 of 27 August 1992 amending Regulation (EEC) No 1641/91 as regards certain coefficients to be applied to the monetary compensatory amounts for milk products Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committee for Milk and Milk Products and the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677 /85 were fixed by Commission Regulation (EEC) No 1641 /91 of 14 June 1991 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coef ­ ficients required for their application (J), as last amended by Regulation (EEC) No 2480/92 (4); Whereas Commission Regulation (EEC) No 2292/92 of 4 August 1992 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed (5) provides for a decrease, with effect from 17 August 1992, of the aid granted for skimmed-milk powder as laid down in Commission Regulation (EEC) No 1634/85 of 17 June 1985 fixing the amount of the aid for skimmed milk and skimmed-milk powder for use as feed (6) ; whereas the refunds for products falling within CN code 2309 should therefore be adjusted from the above date ; whereas the coefficients applied to these products should be adapted accordingly; 1 . in Part 1 of Annex I, the amount opposite CN code 2309 is replaced by that set out in Annex I hereto ; 2 . in Part 5 of Annex I, the amounts opposite CN codes 0402 10 19, 0402 21 17, 0403 90 11 , 0403 90 13 and 2309 are replaced by those set out in Annex I hereto ; 3 . in the Appendix to Annex I (additional codes), Tables 04-3, 04-5 and 04-6 are replaced by the tables in Annex II hereto . Article 2 This Regulation shall enter into force on 31 August 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 August 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission (') OJ No L 164, 24. 6 . 1985 , p. 6 . O OJ No L 201 , 31 . 7 . 1990, p . 9 . O OJ No L 153 , 17. 6 . 1991 , p. 1 . (4) See page 1 of this Official Journal . (s) OJ No L 221 , 6 . 8 . 1992, p . 18 . 0) OJ No L 158 , 18 . 6 . 1985 , p. 7. No L 253/42 Official Journal of the European Communities 31 . 8 . 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1000 kg 230910 11 2309 10 13 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 0,318 3,633 7,266 0,540 1,081 5,733 11,466 0,318 3,951 7,584 0,318 0,858 1,399 0,318 6,051 11,784 1,006 3,633 7,266 0,540 1,081 169,4 1 938,5 3 877,0 288,3 576.6 3 058,9 6 117,8 169.4 2 107,9 4 046,4 169,4 457.7 746,0 169,4 3 228,3 6 287,2 536,6 1 938,5 3 877,0 288,3 576,6 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 7691 7541 7542 7543 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 2309 10 31 2309 10 33 2 '2 2 2 2 '* 2 2 2 2 2 2 2 2 2 2 5,733 3 058,9 11,466 6 117,8 1,006 536,6 4,639 2 475,1 8,272 4 413,6 1,006 536,6 1,546 824,9 2,087 1 113,2 1,006 536,6 6,739 3 595,5 31 . 8 . 92 Official Journal of the European Communities No L 253/43 Positive Negative ItalyDenmark France Greece Ireland CN code Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1000 kg 2309 10 33 2309 10 51 2309 10 53 Table Additionalcode Notes 23-9 7653 o 23-4 7624 23-4 7692 23-10 7541 o 23-10 7542 o 23-10 7543 o 23-10 7545 o 23-10 7546 o 23-10 7547 o 23-10 7548 o 23-10 7549 o 23-10 7654 o 23-10 7655 (2) 23-10 7656 o 23-10 7657 o 23-10 7658 o 23-10 7659 o 23-10 7660 o 23-10 7661 o 23-10 7662 o 23-5 7624 23-5 7693 23-11 7541 o 23-11 7542 o 23-11 7543 (') 23-11 . 7545 o 23-11 7546 o 23-11 7547 (2) 23-11 7548 o 23-11 7549 o 23-11 7663 o 23-11 7664 o 23-11 7665 o 23-11 7666 o 23-11 7667 o 23-11 7668 o 23-11 7669 o 23-11 7670 o 23-11 7671 0) 23-6 7624 23-6 7694 23-12 7541 o 23-12 7542 o 23-12 7543 o 23-12 7545 O 2309 90 31 2309 90 33 12,472 1,985 3,633 7,266 0,540 1,081 5,733 11,466 1,985 5,618 9,251 1,985 2,525 3,066 1,985 7,718 13,451 0,318 3,633 7,266 0,540 1,081 5,733 11,466 0,318 3,951 7,584 0,318 0,858 1,399 0,318 6,051 11,784 1,006 3,633 7,266 0,540 6 654,4 1 059,0 1 938,5 3 877,0 288.3 576,6 3 058,9 6 117,8 1 059,0 2 997,5 4 936,0 1 059,0 1 347,3 1 635,6 1 059,0 4 117,9 7 176,8 169.4 1 938,5 3 877,0 288.3 576.6 3 058,9 6 117,8 169.4 2 107,9 4 046,4 169,4 457.7 746,0 169,4 3 228,3 6 287,2 536,6 1 938,5 3 877,0 288,3 2309 90 41 2309 90 43 No L 253/44 Official Journal of the European Communities 31 . 8 . 92 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1 000 kg  2309 90 43 23-12 7546 (2) 1,081 576,6 23-12 7547 (2)   23-12 7548 O 5 &gt;733 3 °58,9 23-12 7549 (2) 11,466 6 117,8 23-12 7672 (*) 1,006 536,6 23-12 7673 (2) 4,639 2 475,1 23-12 7674 (2) 8,272 4 413,6 23-12 7675 (2) 1,006 536,6 23-12 7676 (2) 1,546 824,9 23-12 7677 (2) 2,087 1 113,2 23-12 7678 &lt;2) 1,006 536,6 23-12 7679 (2) 6,739 3 595,5 23-12 7680 (2) 12,472 6 654,4 2309 90 51 23-7 7624   23-7 7695 1,985 1 059,0 2309 90 53 23-13 7541 (2)   23-13 7542 (2) 3,633 1 938,5 23-13 7543 (2) 7,266 3 877,0 23-13 7545 (2) 0,540 288,3 23-13 7546 (2) 1,081 576,6 23-13 7547 (2)   23-13 7548 (2) 5,733 3 058,9 23-13 7549 (2) 11,466 6 117,8 23-13 7681 (2) 1,985 1 059,0 23-13 7682 (2) 5,618 2 997,5 23-13 7683 (2) 9,251 4 936,0 23-13 7684 (2) 1,985 1 059,0 23-13 7685 (2) 2,525 1 347,3 23-13 7686 (2) 3,066 1 635,6 23-13 7687 (2) 1,985 1 059,0 23-13 7688 (2) 7,718 4 117,9 23-13 7689 (2) 13,451 7 176,8 31 . 8 . 92 Official Journal of the European Communities No L 253/45 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 253/46 Official Journal of the European Communities 31 . 8 . 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lirs Dkr Lit FF Dr £ Irl 100 kg  0402 10 19 1,869 2,867 1,8690402 21 17 a+c 0403 90 11 1,869 2,867 1,8690403 90 13 a + c 2309 10 15 04-3 04-3 04-3 04-6 04-6 04-6 04-5 04-5 04-5 04-6 04-6 04-6 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7059 7079 7222 7098 7114 7224 7093 7097 7223 7098 7114 7224 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 997,2 1 529,4 997,2 a + c 997,2 1 529,4 997,2 a + c 193.8 387,7 581,5 726.9 814.2 872.3 28,8 57,7 86,5 108,1 121,1 129.7 305,9 611,8 917.7 1 147,1 1 284,7 1 376,5 193.8 387,7 581,5 726.9 814.2 872.3 28,8 57,7 0,363 0,727 1,090 1,362 1,526 1,635 0,054 0,108 0,162 0,203 0,227 0,243 0,573 1,147 1,720 2,150 2,408 2,580 0,363 0,727 1,090 1,362 1,526 1,635 0,054 0,108 2309 10 19 31 . 8 . 92 Official Journal of the European Communities No L 253/47 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF DrDM F1 Pu Esc £ £ Irl 100 kg  2309 10 19 0,162 0,203 0,227 0,243 0,573 1,147 1,720 2,150 2,408 2,580 86,5 108,1 121,1 129.7 305,9 611.8 917,7 1 147,1 1 284,7 1 376,5 2309 10 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 0,363 193,8 0,727 387,7 1,090 581,5 1,362 726,9 1,526 814,2 1,635 872,3 0,054 28,8 0,108 57,7 0,162 86,5 0,203 108,1 0,227 121,1 0,243 129,7 0,573 305,9 1,147 611,8 1,720 917,7 2,150 1 147,1 2,408 1 284,7 2,580 1 376,5 0,363 193,8 0,727 387,7 1,090 581,5 1,362 726,9 1,526 814,2 1,635 872,3 0,054 28,8 0,108 57,7 0,162 86,5 0,203 108,1 0,227 121,1 0,243 129,7 0,573 305,9 1,147 611,8 1,720 917,7 2309 10 59 31 . 8 . 92No L 253/48 Official Journal of the European Communities Positive Negative Germany Spain Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  2309 10 59 2,150 2,408 2,580 1 147,1 1 284,7 1 376,5 2309 10 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 2309 90 35 0,363 193,8 0,727 387,7 1,090 581,5 1,362 726,9 1,526 814,2 1,635 872,3 0,054 28,8 0,108 57,7 0,162 86,5 0,203 108,1 0,227 121,1 0,243 129,7 0,573 305,9 1,147 611,8 1,720 917,7 2,150 1 147,1 2,408 1 284,7 2,580 1 376,5 0,363 193,8 0,727 387,7 1,090 581,5 1,362 726,9 1,526 814,2 1,635 872,3 0,054 28,8 0,108 57,7 0,162 86,5 0,203 108,1 0,227 121,1 0,243 129,7 0,573 305,9 1,147 611,8 1,720 917,7 2,150 1 147,1 2,408 1 284,7 2,580 1 376,5 0,363 193,8 0,727 387,7 1,090 581,5 2309 90 39 31.8 . 92 Official Journal of the European Communities No L 253/49 Negative Denmark France Greece Ireland CN code Belgium/ Luxem ­ bourg Italy Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 90 39 2309 90 49 Positive I Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom DM F1 Pta Esc £ 23-14 7556 I I 1,362 23-14 7557 1,526 23-14 7558 1,635 23-14 7559 || 0,054 23-14 7569 0,108 23-14 7573 || 0,162 23-14 7574 0,203 23-14 7577 0,227 23-14 7578 0,243 23-14 7579 0,573 23-14 7580 \ l 1,147 23-14 7581 I 1,720 23-14 7582 \ l 2,150 23-14 7583 I 2,408 23-14 7584 l 2,580 23-14 7885  23-14 7553 0,363 23-14 7554 \ 0,727 23-14 7555 1,090 23-14 7556 l 1,362 23-14 7557 l 1,526 23-14 7558 l l 1,635 23-14 7559 \ l 0,054 23-14 7569 l 0,108 23-14 7573 l 0,162 23-14 7574 \ l 0,203 23-14 7577 I l 0,227 23-14 7578 \ l 0,243 23-14 7579 \ l 0,573 23-14 7580 \ l 1,147 23-14 7581 \ l 1,720 23-14 7582 \ l 2,150 23-14 7583 \ l 2,408 23-14 7584 \ l 2,580 23-14 7885 l  23-14 7553 l 0,363 23-14 7554 0,727 23-14 7555 1,090 23-14 7556 1,362 23-14 7557 1,526 23-14 7558 1,635 23-14 7559 0,054 23-14 7569 0,108 23-14 7573 0,162 23-14 7574 0,203 726,9 814.2 872.3 28,8 57.7 86,5 108,1 121,1 129.7 305,9 611,8 917.7 1 147,1 1 284,7 1 376,5 193.8 387,7 581,5 726.9 814.2 872.3 28.8 57.7 86,5 108,1 121,1 129.7 305,9 611,8 917.7 1 147,1 1 284,7 1 376,5 193.8 387,7 581,5 726.9 814.2 872.3 28.8 57,7 86,5 108,1 2309 90 59 NoL 253/50 Official Journal of the European Communities 31.8.92 France Greece Ireland FF Dr £ Irl \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut  100 kg - 2309 90 59 23-14 7577 0,227 23-14 7578 0,243 23-14 7579 0,573 23-14 7580 l 1,147 23-14 7581 I 1,720 / 23-14 7582 \ 2,150 l 23-14 7583 l 2,408 23-14 7584 \ 2,580 23-14 7885 I  2309 90 70 23-14 7553 l 0,363 I 23-14 7554 l 0,727 23-14 7555 l 1,090 23-14 7556 1,362 23-14 7557 l 1,526 23-14 7558 \ 1,635 23-14 7559 \ 0,054 23-14 7569 \ 0,108 23-14 7573 \ 0,162 23-14 7574 \ 0,203 l 23-14 7577 0,227 23-14 7578 \ 0,243 23-14 7579 0,573 23-14 7580 l 1,147 23-14 7581 1,720 23-14 7582 l 2,150 23-14 7583 2,408 23-14 7584 \ 2,580 23-14 7885  121,1 129.7 305,9 611,8 917.7 1 147,1 1 284,7 1 376,5 193.8 387,7 581,5 726.9 814.2 872.3 28,8 57,7 86,5 108,1 121,1 129.7 305,9 611,8 917,7 1 147,1 1 284,7 1 376,5 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 31 . 8 . 92 Official Journal of the European Communities No L 253/51 ANNEX II TABLE 04-3 CN code Description Additionalcode 0402 10 19 - Skimmed-milk powder consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 : - - In the Member State of dispatch or destination other than Portugal (coefficient 0,652) - - In Portugal (coefficient 0,543) - Other, excluding added whey and/or lactose and/or casein and/or caseinates 7059 7222 7079 TABLE 04-5 CN code Description Additionalcode 0403 90 11 - Butter-milk powder consigned to a Member State from another Member State in accordance with Regu ­ lation (EEC) No 1624/76 : - - In the Member State of dispatch or destination other than Portugal (coefficient 0,652) In Portugal (coefficient 0,543) - Other, excluding added whey and/or lactose and/or casein and/or caseinates 7093 7223 7097 TABLE 04-6 CN code Description Additionalcode 0402 21 17 0403 90 13 - Milk or butter-milk powder of a fat content, by weight, exceeding 1,5 °/o but not exceeding 11 °/o , consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 : In the Member State of dispatch or destination other than Portugal (coefficient 0,652) In Portugal (coefficient 0,543) - Other : The monetary compensatory amount applicable is the sum of : The amount indicated for each % milk fat multiplied by the percentage milk fat content (see (a)) - - - The amount indicated for each % non-fatty lactic dry matter multiplied by the percentage of the non-fatty lactic dry matter content other than added whey and/or lactose and/or casein and/or caseinate (see (c)) per 100 kg net weight of the product 7098 7224 7114